of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the PTAB decision rendered on 03/02/2021. Claims 18, 22-28, 31 and 32 were revered by PTAB, and therefore allowed.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with ADAM CHAPIN on 05/27/2021. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1-9. (Canceled):  
10. (Withdrawn-Currently Amended) A method comprising: at a computer system, which includes electronic memory, a transceiver, and a processing system that includes at least one processor coupled to the electronic memory and the transceiver, the computer system configured to communicate with a distributed blockchain computer system that includes multiple computing nodes, each computing node storing a copy, or a portion thereof, of a blockchain of the distributed blockchain computer system: storing an order book data structure for at least a first type identifier, the order book data structure for the first type identifier including a first ordered list with a first plurality of data transaction requests and a second ordered list with a second plurality of data transaction requests, 
11. (Withdrawn-Original) The method of claim 10, further comprising: performing, on at least one node of the distributed blockchain computer system, a proof- of-work process to cryptographically verify that the first blockchain transaction is valid.  
12. (Canceled)  
13. (Withdrawn-Previously Presented) The method of claim 10, further comprising: validating, at the distributed blockchain computer system, that the first blockchain transaction and the second blockchain transaction have been included into the blockchain, wherein the blockchain is a closed blockchain.  
14. (Canceled)  
from ef-the respective blockchain transactions.  
16. (Withdrawn-Original) The method of claim 15, where one of the at least two cryptographic keys is a key that represents an operator of the computer system.  
17. (Withdrawn-Previously Presented) The method of claim 10, further comprising: storing a list of asset records that are each associated with a corresponding type identifier; wherein the monitoring of the blockchain includes determining if a data value that represents or is the first type identifier is included in a validated blockchain transaction.  
18. (Currently Amended) A non-transitory computer readable storage medium having stored thereon computer readable instructions for use with a computer system that includes at least one processor, a memory, and a transceiver, a first list that is stored in the memory, the first list including a first plurality of data transaction requests, each of the first plurality of data transaction requests including size value and a type identifier; receive a second data transaction request, which is associated with a second digital wallet; identify a match between at least the stored first data transaction request and the received second data transaction request; in response to the identification of the match between at least the stored first data transaction request and the received second data transaction request: (1) generate a first hash identifier based on data included in the first digital wallet, (2) generate a second hash identifier based on data included in the second digital wallet, wherein the first and second hash identifiers are unique among other hash identifiers that are generated in response to each new match that is identified between data transaction requests, (3) generate (a) a first blockchain transaction and (b) a second blockchain transaction, where the first blockchain transaction is based on the first hash identifier and the second data transaction request and the second blockchain transaction is based on the second hash identifier and the first data transaction request; submit the generated first blockchain transaction and the generated second blockchain transaction to a distributed blockchain computing system for inclusion into a blockchain that is maintained on the distributed blockchain computing system; monitor the blockchain to verify that the first blockchain transaction and the second blockchain transaction have been included into the blockchain; and   based on verification that the 
19. (Canceled)  
20. (Canceled)  
21. (Withdrawn-Previously Presented) The method of claim 11, further comprising: as part of the monitoring, reviewing blockchain transactions that are part of the blockchain to determine if the reviewed blockchain transactions include an identifier that corresponds to an identifier that is associated with one of the first and second data transaction requests.  
22. (Previously Presented) The medium of claim 18, wherein the stored computer readable instructions comprise further instructions that, when executed by the computer system, cause the computer system to: as part of the monitoring, review blockchain transactions that are part of the blockchain to determine if the reviewed blockchain transactions include an identifier that corresponds to an identifier that is associated with one of the first and second data transaction requests.  
23. (Currently Amended) A system comprising: at least one computer apparatus that includes electronic data storage, a transceiver, and a processing system, wherein the electronic data storage is configured to: store at least one ordered list of a plurality of data transaction requests that each include a type identifier and a quantity value; store a plurality of digital wallets that are respectively associated with different client entities, each of the plurality of digital wallets respectively linked to at least one corresponding private cryptographic key and at least one identifier determine a match between at least the stored first data transaction request and the received second data transaction request; (a) generate a first hash identifier based on data included in the first digital wallet, (b) generate a second hash identifier based on data included in the second digital wallet, , and (d) generate a second blockchain , wherein new hash  identifiers are generated each time a match is identified between data transaction requests and subsequently used in the generation of corresponding blockchain transactions; monitor the blockchain to verify that the first blockchain transaction and the second blockchain transaction have been included into the blockchain; and based on verification that the that the first blockchain transaction and the second blockchain transaction have been included into the blockchain, update at least one record of a database that is external to the distributed blockchain computing system.  
24. (Currently Amended) The system of claim 23, wherein the first and second blockchain transactions are each generated to require at least two cryptographic keys to use from 
25. (Previously Presented) The system of claim 24, where one of the at least two cryptographic keys is a key that represents an operator of the computer system.  
26. (Previously Presented) The system of claim 23, wherein the processing system is further configured to: store a list of asset records that are each associated with a corresponding type identifier, wherein the monitoring of the blockchain includes determining if a data value that represents or is the type identifier is included in a validated blockchain transaction.  
27. (Previously Presented) The system of claim 23, further comprising: the distributed blockchain computer system, wherein the blockchain is a closed blockchain.  

29. (Canceled).  
30. (Withdrawn-Previously Presented) The method of claim 10, wherein new and different hash identifiers for the first digital wallet are generated and used for corresponding blockchain transactions for each new match that the first digital wallet is associated with.  
31. (Currently Amended) The non-transitory computer readable storage medium of claim 18, wherein the first list is part of , the order book data structure including a second list that includes a , , wherein each of the first and second plurality of data transaction requests 
32. (Previously Presented) The system of claim 23, wherein the electronic data storage is further configured to: store an order book data structure for at least a first type identifier, the order book data structure for the first type identifier including the at least .   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Primary reason for allowance is the PTAB decision reversing rejection under 35 U.S.C. 103. Claims 18, 22-28, 31 and 32 are allowed. The closest prior art of record are
Armstrong US 2015/0262137 (“Armstrong”)
Mizunuma US 2013/0238903 (“Mizunuma”)
Ford US 2016/0261404 (“Ford”)

Neither Armstrong, Mizunuma nor Ford teaches generating a first blockchain transaction and a second blockchain transaction, where the first blockchain transaction is based on the first hash identifier and the second data transaction request and the second blockchain transaction is based on the second hash identifier and the first data transaction request. The combination of elements/function/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ISIDORA I IMMANUEL/Examiner, Art Unit 3685